 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   PAUL JORGENSON,                                        Case No. 1:17-cv-00817-LJO-EPG (PC)
10                  Plaintiff,                              ORDER FOLLOWING STATUS
                                                            CONFERENCE
11           v.
                                                            ORDER DIRECTING CLERK TO SEND
12   UNITED STATES OF AMERICA, et al.,                      PLAINTIFF A COPY OF THE
                                                            MEMORANDUM OF POINTS AND
13                  Defendants.                             AUTHORITIES IN SUPPORT OF THE
                                                            UNITED STATES’ MOTION FOR
14                                                          SUMMARY JUDGMENT OR, IN THE
                                                            ALTERNATIVE, JUDGMENT ON THE
15                                                          PLEADINGS (ECF NO. 75-1)
16            Paul Jorgenson (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
17   pauperis in this action.
18            The Court held a status conference on September 9, 2019. Plaintiff telephonically
19   appeared on his own behalf. Counsel Edward Olsen personally appeared on behalf of
20   defendant United States of America. Counsel Carlos Ambriz telephonically appeared on behalf
21   of defendant Haak. Counsel Thomas Gray telephonically appeared on behalf of defendants
22   Randhawa and Emanuel Medical Center.
23
              At the conference, the parties discussed several deadlines that Plaintiff has already missed.
24
     Defense counsel objected to any further extension of these deadlines. In the abundance of caution,
25
     for the reasons stated on the record at the conference, the Court is giving Plaintiff one final
26
     opportunity for Plaintiff to submit certain information and pleadings. Therefore, IT IS ORDERED
27
     that:
28

                                                        1
 1        1. Plaintiff has thirty days from the date of service of this order to file a motion to
 2              substitute named defendants in place of Doe Defendants. Failure to file a motion to
 3              substitute by this deadline may result in dismissal of Doe Defendants.
 4        2. Within thirty days from the date of service of this order, Plaintiff shall serve
 5              Defendants’ counsel (Mr. Olsen, Mr. Ambriz, and Mr. Gray) with his initial
 6              disclosures. As discussed in the Court’s prior order (ECF No. 44), Plaintiff shall
 7              provide Defendants’ counsel with “[t]he name and, if known, the address and
 8              telephone number of each individual likely to have discoverable information−along
 9              with the subjects of that information−that [Plaintiff] may use to support [his] claims
10              or defenses, unless the use would be solely for impeachment.” (Id. at 2). Plaintiff
11              shall also provide Defendants’ counsel with a “copy−or a description by category
12              and location−of all documents, electronically stored information, and tangible things
13              that [Plaintiff] has in [his] possession, custody, or control and may use to support
14              [his] claims or defenses, unless the use would be solely for impeachment.” (Id.)
15        3. Plaintiff has thirty days from the date of service of this order to file a response to the
16              United States’ Motion for Summary Judgment or, in the alternative, Judgment on
17              the Pleadings (ECF No. 75).
18        4. The Clerk of Court is directed to send Plaintiff a copy of the Memorandum of Points
19              and Authorities in Support of the United States’ Motion for Summary Judgment or,
20              in the alternative, Judgment on the Pleadings (ECF No. 75-1).
21        5. A schedule will be set at a later date.
22
     IT IS SO ORDERED.
23

24
       Dated:     September 10, 2019                           /s/
25                                                       UNITED STATES MAGISTRATE JUDGE

26

27

28

                                                     2
